Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 1 of 19 PagelD 479

Daugh Fun Time >

Join Ireland's fastest growing
Home care company...

‘New Messages

 

PYRG a Messacin: ..

 

 

0117

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 2 of 19 PagelD 480

SS e inisCare
- iid Join Our Care Team

Mmmm. Who's she

 

 

0118

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 3 of 19 PagelD 481

see InisCare |
: ike Join Our Care Team

 

 

0119

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 4 of 19 PagelD 482

ee inisCare
lpi) etd *
(>See Join Our Care Team

x

 

 

0120

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 5 of 19 PagelD 483

Daugh Fun Time >

Join Ireland's fastest growing
Home care company...

Daughter

How old

New Messages

 

 

0121

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 6 of 19 PagelD 484

Daugh Fun Time >

; inisGare
y ied Join Our Care Team

>,

s a F
ames =e]

 

 

0122

 
 

Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 7 of 19 PagelD 485

Connecting

B89 Grande Real Xx
Santa...

New Messages

 

 

0126

 
 

Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 8 of 19 Pagetb-486———

Daugh Fun Time >

i Grande Real > x

Active with both of them rob ?
From how long ?

I'm not .. unfortunately

ff Ohh she look like that she into.

Who's panties

a8 ©Daughters

 

 

 

0127
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 9 of 19 PagelD 487

Tyler is typing...

B Grande Real [> x

 

0128

 
 

 

  

1. NO PM without permission!
2. No blank or black profile
picture

3. State age and male or
female upon entry, age of dau
4. No posting or trading links
5. if hav Ril hdums eres
material. |

wy tine See

      
   
   
   
   

 

 

Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 10 of 19 PagelD 488-—-

0129

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 11 of 19 PagelD 489

  

Nice vids
Read and Follow «

     
    

  

Richard has she ever caught
you?

    

1, NO PM without permission!
2. No blank or black profile
picture

3. State age and male or
female upon entry, age of dau
4. No posting or trading links
5. if have questions about
material allowed to post ask
admin New Messages

6. Send tive ace pie ww admin

 
   
   
   
   
     
     
   

1 Wee Sees ot as

 

 

0130

 
—— ase 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 12 of 19 PagelD 490

NYC is typing...

Sema |

Yes, what happened?!

New Messages

Vode

 

 

 

0131
 

Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 13 of 19 PagelD 491

oT) oe ee

NYC is typing...

ww .

P

a

1. NO PM without permission!
2. No blank or black profile
picture
3. State age and male or

_ female upon entry, age of dau >
4. No posting or trading links
5. lf have questions about
material allowed to post ask
admin
6. Send live face nic ta admin
to verify New Messages

 

 

0132

 
 

=o
iy

 

NYC is typing...

 

Bet she looked amazing
covered in cum

| take it you've done other
things with her for her to do

Prd | mas os

 

 

Deeument69-1 Filed 11/17/20 Page 14 of 19 PagelD 492

 

0133

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 15 of 19 PagelD 493

PT)

NYC is typing...

HeavenlyFartners
Find Catholics in your
area

ny

 

 

0134

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 16 of 19 PagelD 494

Daugh Fun Time >

 

 

1 Laenrifus

iyoe a tnessage...

 

 

 

0135
Case 6:20-cr-00077-WWB-GJK Document 69-1 -Fited-11/17/20 Page 17 of 19 PagelD 495

Daugh Fun Time >

INST,
Are you single? B/loos

a | J verify

Love jerking off in my
daughters panties

 

 

0136

 
 

nt 69-1 Filed 11/17/20 Page 18 of 19 PagelD 496

Daugh Fun Time >

‘ae Cs
INSTALL
Are you single?

that you with the

Love jerking off in my
daughters panties

 

0137

 
Case 6:20-cr-00077-WWB-GJK Document 69-1 Filed 11/17/20 Page 19 of 19 PagelD 497

      
 

Message:
Are you single?

    
 
 

 

  

Love jerking off in my
daughters panties

“9 1 14and 19

     
  

Ss

   

1. NO PM without permission!
2. No blank or black profile
picture

3. State age and male or
female upon entry, age of dau
4. No posting or trading links
5. lf have questions about
material allowed to post ask
admin

6. Send live face pic to admin
to verify

 
   
     
   
   
   
   
   
   
   

  

Would live to see a vid of the
cumshot into them

 

 

 

0138

 
